The affidavits appended to appellant's motion for rehearing areex parte and cannot be considered by this court for any purpose.
Appellant asked for a continuance to obtain the testimony of one Gary Barker. It developed on the trial that if any witness could testify to the fact desired from the absent witness, the testimony could be obtained from Will Barker and not Gary. No application for postponement or continuance on the ground of surprise was made, and the learned trial judge did not err in refusing the motion for new trial based on the overruling of the application for said continuance. It appeared on the trial that Gary Barker, the witness for whom a continuance was sought, would not give the testimony stated in said application as expected of him. What we have just said applies also to that part of the application for continuance sought because of the absence of Guy Henderson. It was stated in the application that appellant expected to prove by Henderson criminating conduct on the part of the prosecutrix with Gary Barker. In his bill of exceptions complaining of the overruling of this application for continuance appellant admitted that he was mistaken in charging that prosecutrix was out all night with Gary Barker, and that it was Will Barker instead. In alleging the testimony of Henderson in the application for continuance it was stated by appellant that he expected to prove by Henderson that *Page 525 
he knew prosecutrix was out all night with Gary Barker. It might further be stated that there was no affidavit of either Will Barker or Guy Henderson attached to the motion for new trial as supporting the proposition that they would give the testimony stated in the application for continuance as expected. The forcible argument addressed to this court and contained in the application for rehearing but reflects matters which in all liklihood were presented to the jury and by them decided adversely to appellant's contention.
Believing that the former opinion correctly decided the case, the motion for rehearing will be overruled.
Overruled.